—Appeal from an order of the Court of Claims, entered March 28, 1973, which denied a motion to dismiss the claim. The issue raised by the appellants is whether chapter 42 of the Laws of 1972 properly conferred jurisdiction on the Court of Claims to hear and determine this claim. Appellants’- brief cites a wealth of case law supporting the rule that public authorities are not State agencies. With this one must agree. However, from this appellants conclude that because the act in question authorized suit against “the state, its officers, agencies or employees”, it is not sufficient to confer jurisdiction in this suit against a public authority. The particularity of the act in naming the claimants and in describing the facts surrounding the accrual of their claims makes it clear that the intent of the Legislature was to provide the Court of Claims as a forum for these claimants déspite their failure to timely file a notice of claim. Pursuant to that intent, this action should proceed to a final adjudication on the merits. (See McKinney’s Cons. Laws of N. Y., Book 1, Statutes, § 96.) Order affirmed, with costs. Herlihy, P. J., Greenblott, Cooke, Sweeney and Reynolds, JJ., concur.